         Case 1:20-cv-03116-KPF Document 25 Filed 12/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WINNERS SALAS,
                             Plaintiff,
                      -v.-
BRONX PAWNBROKER INC.; CONCOURSE                      20 Civ. 3116 (KPF)
PAWNBROKERS, INC.; FLUSHING
JEWELRY & PAWN LLC; CONCOURSE NY                            ORDER
REALTY INC.; FANG HUNG WU; MICHELLE
WU; and AMY WU,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      On December 28, 2020, the Court was informed that the parties were

unable to resolve this case in mediation. Defendants shall respond to Plaintiff’s

amended complaint — by filing an answer to the complaint or by renewing

their request for a pre-motion conference for an anticipated motion to

dismiss — on or by January 12, 2021.

      SO ORDERED.

Dated:       December 29, 2020
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
